DETAILED ACTION

1.	This Office Action is in response to the communications dated 03/18/2021.
Claims 1-4 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
Information Disclosure Statements (IDS) filed on 09/02/2020 and 03/18/2021.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowance / Reason for Allowance

4.	Claims 1-4 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-3:
None of the references of record teaches or suggests the claimed method of producing a bonded wafer (in combination(s) as set forth in the claim(s)) comprising:

Amount of depression (µm) = Thickness of polishing cloth (µm) x 20Compression ratio (%/(N/cm2)) x Load (N/cm2),
the amount of depression of the polishing cloth is 50 µm to 90 µm, and a surface hardness (ASKER C) of the polishing cloth is 50 to 60.

Claim 4:
None of the references of record teaches or suggests the claimed bonded wafer (in combination(s) as set forth in the claim(s)) comprising:
wherein the polycrystalline silicon layer has a thickness variation Δt 30of 5 % or less, and
the support substrate wafer has a GBIR of 0.2 µm or less and an SFQR of 0.06 µm or less after the polycrystalline silicon layer is polished.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
August 28, 2021